Citation Nr: 1642105	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, schizophreniform disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, schizophreniform disorder, and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1976 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a May 1983 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to show that his acquired psychiatric disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
 2.  The evidence received since the May 1983 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 1983 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).
 
2.  New and material evidence has been received since the May 1983 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in May 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopened Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability was denied in May 1983.  The Veteran did not appeal the May 1983 decision, nor did he submit any new and material evidence within a year of the May 1983 rating decision.  See 38 C.F.R. §3.156(b).  The May 1983 decision thereby became final.

At the time of the May 1983 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), and VA medical evidence.  The Veteran's claim was denied because the evidence of record failed to establish that an acquired psychiatric disability was due to his active service.

Evidence received since the May 1983 rating decision includes the Veteran's testimony at the hearing, new VA medical evidence, new private medical evidence, including opinion evidence which suggests a link between an acquired psychiatric disability and the Veteran's military service, and SSA medical evidence.  As noted, the credibility of this information is presumed for the limited purpose of reopening the Veteran's claim.  When this is done, the information added since 1983 is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013). 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

The Veteran is seeking service connection for an acquired psychiatric disorder which he believes is the result of his active military service.

Prior to his active service in 1972, the Veteran was admitted to a mental disorder clinic after a physical assault and attempted rape.  He was diagnosed with a personality disorder and sexual deviation.  He was released in 1975.

In March 1976, the Veteran began his active service.  STRs show that at his intake examination, he denied having any psychiatric symptoms or any recurrent problems.  He also had a normal psychiatric examination and no psychiatric diagnosis was noted.  As such, the presumption of soundness attaches to the Veteran's case.  

However, because, as will be discussed, the evidence shows that a currently diagnosed acquired psychiatric disorder did not manifest in service, there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits. 

The Veteran's STRs show that in May 1978, he reported falling on a bottle and injuring his knee.  In February 1979, he had another normal psychiatric examination.  In March 1982, he reported that he was involved in a knife fight, which resulted in the scar on his knee.  Although his knee injury is not at issue, the inconsistencies in the Veteran's reports distracts from his credibility in general.

The Veteran's STRs show that in March 1982, after being AWOL for approximately 30 days, he was admitted voluntarily for five months.  He was diagnosed with schizophreniform disorder, dysthymic disorder, and antisocial personality disorder.  In September 1982, he was deemed unfit for service and discharged from service in November 1982.

After his separation from service in April 1983, the Veteran was afforded a VA examination.  He was diagnosed with schizophrenia, undifferentiated type.

In August 1985, he was diagnosed with organic substance abuse syndrome.

Almost two decades later in April 2004, the Veteran was referred for chemical dependence treatment and reported a history of drinking and substance abuse.  Screening tests for alcohol abuse and depression were positive.  In June 2004, he sought treatment for alcohol and substance dependence, but he was noncompliant with treatment.

In August 2008, the Veteran was afforded a consultative examination by the SSA.  After interviewing the Veteran and conducting an examination, he had an Axis I diagnosis of substance abuse in remission and an Axis II diagnoses of borderline intellectual functioning and rule out antisocial personality disorder.  In December 2008, the SSA found that the Veteran was disabled due to knee and organic mental disorders.

In April 2012, the Veteran was afforded another VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  The examiner diagnosed the Veteran with an Axis I diagnosis of polysubstance dependence in fully sustained remission for the previous five years and an Axis II diagnosis of antisocial personality disorder.  The examiner opined that the Veteran's acquired psychiatric disorders were less likely than not incurred in or caused by his active service.  The examiner based his opinion on evaluation of the Veteran and an extensive review of the claims file.  The examiner noted that Veteran clearly had a personality disorder prior to his active service; however, prior to service, the Veteran functioned well both socially and occupationally, which was confirmed at his entrance examination.  The examiner noted that the Veteran was diagnosed with schizophreniform disorder, dysthymic disorder, and a personality disorder during his active service in May 1982; however, the examiner noted that the Veteran had heavy substance use for an extended time and was hospitalized for five months.  The examiner opined that the Veteran's psychotic symptoms were less likely as not due to an acquired psychiatric disorder, but were at least as likely as not due to heavy substance abuse resulting in irritability and hallucinations.  Regarding the April 1983 VA examination diagnosis of schizophrenia, undifferentiated type, the examiner noted that the Veteran was actively using several substances at that time, making it less likely than not that he experienced schizophrenia in 1983, and more likely than not that his psychotic symptoms were due to ongoing non-service connected substance use.  The examiner noted that more recently in April 2004, the Veteran was referred for substance use treatment, but that he was noncompliant with treatment.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not the same disability for which he sought treatment for in service, but instead, the examiner opined that it was at least as likely as not that the Veteran experienced intoxication and withdrawal symptoms from substance abuse.  The examiner concluded that the Veteran had no symptoms that warranted an Axis I diagnosis of schizophrenia, depression, or nervous condition, but that there was evidence of an Axis II personality disorder.

In July 2015, the Veteran's psychologist Dr. Robert G. Hayes, Psy.D., reported that the Veteran had been under his care since April 2014.  Dr. Hayes reported that the Veteran had Axis I diagnoses of PTSD, insomnia due to PTSD, and depression, and no Axis II diagnosis.  Dr. Hayes opined that the Veteran's displayed symptoms of PTSD were at least as likely as not highly indicative of having occurred in and by his active service.  Dr. Hayes reported that his opinion was based on a review of the Veteran's "military documents," the Veteran's personal history, his personal contact over the past year, and medical literature regarding PTSD and ethnic minorities.  He provided a similar letter in June 2014.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine psychiatric condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection.  While Dr. Hayes suggested that the Veteran had PTSD, he did not specifically explain how the DSM-IV criteria were met.  Conversely, the VA examiner concluded that the DSM-IV criteria for PTSD were not met, and specifically explained why.  After interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the Veteran did not have an Axis I diagnosis, to include PTSD.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinion.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  


The Board appreciates the statements written by Dr. Hayes.  However, ultimately, the VA examiner's opinion is given greater weight.  The opinion by the VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service mental health symptoms, diagnoses, and treatment.  The examiner clearly explained why he did not believe that the Veteran currently had an Axis I diagnosis and that the Veteran's experiences in service were as least as likely as not resulted to intoxication and withdrawal symptoms from substance abuse.

Here, the support provided by the VA examiner for his opinion is found to be greatly superior to the opinions offered in support of the Veteran's claim by Dr. Hayes, which did not discuss the Veteran's history of alcohol and substance abuse during his active service.  Given its grounding in the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

There are additional evidentiary problems with Dr. Hayes' opinions as well.  First, he does not specifically explain how the DSM-IV criteria for PTSD were met in the Veteran's case.  Second, his reported stressor does not appear to be any specific event.  Rather, he appears to diagnose PTSD based on generalized racial discrimination, which is too vague of a stressor to be corroborated.  Moreover, it does not fall within the revised PTSD regulations which allow a stressor to be based on the fear of hostile military or terrorist activity.  Of note, this regulation does not apply to domestic issues such as discrimination.

The Veteran also reported a stressor involving a knife attack, but his accounts were too inconsistent and non-specific to allow for the Agency of Original Jurisdiction (AOJ) to verify the stressor.  Specifically, while the Veteran reported that he was stabbed in the knee with a knife, his service treatment records suggest that he fell on a broken bottle, resulting in a laceration.

In his opinion, Dr. Hayes cited to previous Board decisions; however, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303.  In this case, of far greater probative value than the prior Board decisions are the objective, clinical findings of a VA examiner.

The Board will next consider whether the Veteran has another acquired psychiatric disorder related to his service.  Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90. 

In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service. 38 C.F.R. §§ 3.303 (c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127.

Several medical opinions are of record, but neither has suggested that another psychiatric disorder was superimposed upon the Veteran's personality disorder.  Dr. Hayes cited to a Board decision addressing the superimposing, but did not specifically find that such had occurred in the Veteran's case.

With respect to the diagnosed alcohol and substance abuse disorders, the Board finds that the Veteran is also not entitled to service connection, as service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105 , 1110; 38 C.F.R. §§ 3.1 (n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110  precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

While the evidence is uncontroverted that the Veteran does experience psychological symptoms, the Board finds that the weight of the evidence supports the conclusion that such symptoms are due to a personality disorder or alcohol/substance abuse disorder, which may not be service-connected.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, nor was otherwise caused by, his active service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

In summary, as the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection an acquired psychiatric disability is reopened.  To that extent only, the appeal is granted.

Service connection for an acquired psychiatric disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


